Citation Nr: 0017849
Decision Date: 07/07/00	Archive Date: 09/08/00

DOCKET NO. 96-00 096               DATE JUL 07, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia

THE ISSUE

Entitlement to an increased rating for the service-connected
eczematoid dermatitis, currently rated as 10 percent disabling.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to October 1970
and July 1974 to October 1975.

This appeal came to the Board of Veterans' Appeals (Board) on
appeal from a September 1995 rating decision of the RO.

The Board remanded the case in August 1997 and in October 1999 for
additional development of the record.

In a March 1999 rating action, the RO denied service connection for
anxiety as secondary to the service-connected eczematoid
dermatitis. The Board had previously construed the May 1999
Informal Hearing Presentation of the veteran's representative as a
notice of disagreement with denial of that claim. In October 1999,
the Board instructed the RO to issue a statement of the case as to
that issue. A statement of the case was issued with regard to that
issue in January 2000.

Because a timely substantive appeal with regard to that issue has
not been submitted, the issue is not currently in appellate status
and will not be further addressed by the Board.

FINDING OF FACT

The veteran's service-connected eczematoid dermatitis is shown to
more nearly approximate a level of disablement consistent with
constant itching and marked disfigurement.

2 -

CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for the
service-connected eczematoid dermatitis have been met. 38 U.S.C.A.
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 4.1, 4.2, 4.7,
4.10, 4.118 including Diagnostic Code 7806 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and capable
of substantiation and thus well grounded within the meaning of 38
U.S.C.A. 5107(a). When a veteran claims that a service-connected
disability is more severely disabling than as rated, the claim is
well grounded. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). When
an appellant submits a well-grounded claim, VA must assist him in
developing facts pertinent to the claim. 38 U.S.C.A. 5107(a). The
Board is satisfied that all relevant evidence has been obtained,
and that no further assistance is required to comply with 38
U.S.C.A. 5107(a).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F. R. Part 4. In general, disability evaluations are
assigned by applying a schedule of ratings that represent, as far
as can practicably be determined, the average impairment of earning
capacity. 38 U.S.C.A. 1155. Although the regulations require that,
in evaluating a given disability, that disability be viewed in
relation to its whole recorded history, 38 C.F.R. 4.1, 4.2 (1999),
where entitlement to compensation has already been established, and
an increase in the disability rating is at issue, it is the present
level of disability which is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994).

3 -

An evaluation of the level of disability present must also include
consideration of the functional impairment of the veteran's ability
to engage in ordinary activities and the effect of pain on the
functional abilities. 38 C.F.R. 4.10 (1999).

The regulations require that where there is a question as to which
of two evaluations is to be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

In a February 1992 rating action, the RO granted service connection
for chronic eczematoid dermatitis and assigned a 10 percent rating.
This decision was based on a review of the veteran's service
medical records and the report of VA examination in January 1992,
which showed that the surface of the hands were red and scaly with
occasional sweat blisters. The veteran reported that he had itchy
dermatitis on the hands and that the skin condition was worse in
the winter. The assessment was that of chronic eczematoid
dermatitis of the hands and feet.

VA outpatient records show that the veteran was seen in April 1995
for complaints of eczema on hands that itched. It was noted that
both hands were red with peeling skin. The veteran was seen again
in May 1995 and reported that he had eczema on his hands and that
medication did not help. The examiner noted eczema of the upper
extremities, ears and neck. It was indicated that both hands were
red, dry and scaly.

On VA examination in February 1996, the veteran reported having
recurrent bouts of eczema since 1972. He also reported recurrent
boil-like infections on the trunk and genitalia for four months.
The veteran reported that the eczema itched and the boil-like areas
were sore and tender. The examination revealed excoriated patches
of eczema on the veteran's back and hands. Ten red papules on this
trunk, in various stages of development, were noted. The diagnosis
was that of chronic eczematoid dermatitis and folliculitis-
furnunalosis. It was indicated that there were staph infections
which would stop. Photos of the veteran were taken as part of the

- 4 - 

examination and show areas of redness on the arms, underarms back
and hands. They also showed discoloration of the fingernails.

On VA examination in May 1998, the veteran reported that eczema had
its onset in 1972 and was constant with exacerbations and
remission. He reported itching dermatitis on his hands and legs.
The examination revealed red eczematous fissure dermatitis of all
of both hands. The examiner also noted that there was red scaly
dermatitis on all of the left shin and a little on the night shin.
Fingernail cuticles were absent with onychodystrophy and chronic
paronychosis. There was onychomycosis of the right great toenail,
which was thickened and yellowish-brown in color. It was noted that
the affected areas were scaly, but not weeping or crusted. The
diagnosis was that of chronic eczematoid dermatitis. It was noted
that the veteran would have photos made of the affected areas. No
photos, however, have been submitted by the veteran.

The veteran's service-connected skin disorder is rated as 10
percent disabling under 38 C.F.R. 4.118 including Diagnostic Code
7806. The evaluation depends upon the location and extent of the
disease and the repugnant disfigurement or other disabling
characteristics of the disease. A 10 percent rating requires
exfoliation, exudation or itching, if involving an exposed surface
or extensive area. A 30 percent evaluation requires constant
exudation or itching, and extensive lesions or marked
disfigurement. The assignment of a 50 percent rating requires
ulceration or extensive exfoliation or crusting, and systemic or
nervous manifestations, or exceptional repugnance.

The Board is of the opinion that the service-connected skin
manifestations more nearly approximate a level of disablement
consistent that which would warrant the assignment of a 30 percent
rating. The evidence of record indicates that the veteran has
reported constant itching. Furthermore, the evidence shows that
both of the veteran's hands are affected, as well as areas on the
legs and back. The Board finds that these findings are reflective
of extensive involvement and likely disfigurement of marked
severity in the Board's opinion.

- 5 -

The record does not include findings of ulceration, crusting or
extensive exfoliation, and there is no evidence that the veteran
has systemic or nervous manifestations as required for the
assignment of a 50 percent evaluation. The Board also notes that
none of the medical evidence has shown that the veteran's skins
condition was so disfiguring as to be exceptionally repugnant such
that a 50 percent rating would be warranted.

ORDER

An increased rating of 30 percent for the service-connected eczema-
toid dermatitis is granted, subject to the regulations controlling
disbursement of VA monetary benefits.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

- 6 - 



